Citation Nr: 0106225	
Decision Date: 03/01/01    Archive Date: 03/08/01

DOCKET NO.  00-00 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for 
bronchitis/emphysema.

2.  Entitlement to service connection for a heart condition 
as due to an undiagnosed illness. 

3.  Entitlement to service connection for chronic fatigue as 
due to an undiagnosed illness.

4.  Entitlement to service connection for a gastrointestinal 
condition as due to an undiagnosed illness.

5.  Entitlement to service connection for headaches as due to 
an undiagnosed illness.

6.  Entitlement to service connection for joint and muscle 
pain as due to an undiagnosed illness.

7.  Entitlement to service connection for a skin condition.

8.  Entitlement to service connection for a sleep disturbance 
as due to an undiagnosed illness.

9.  Entitlement to service connection for a psychiatric 
disorder, including anxiety, depression, and post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from February 1987 to 
February 1990, and from January 1991 to April 1991.  He 
served in the Southwest Asia theater of operations during the 
Persian Gulf War from February 20, 1991 to April 12, 1991. 

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought on 
appeal.

The issues of entitlement to service connection for 
bronchitis/emphysema, joint and muscle pain, fatigue, 
gastrointestinal condition, headaches, and a skin condition 
will be addressed in the REMAND following this decision.  



FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations from February 20, 1991 to April 
12, 1991. 

2.  The objective medical evidence and evidence of 
independently verifiable non-medical indicators do not 
demonstrate that the veteran's claimed chronic heart 
disability was either manifest in service in the Southwest 
Asia theater of operations during the Persian Gulf War or has 
manifest to a degree of 10 percent or more after service 
separation.

3.    The veteran's reported symptoms of insomnia and sleep 
disturbance have been related by medical evidence to known 
clinical diagnoses of anxiety and depression, for which 
service connection has not been established.   

4.  The competent medical evidence of record does not 
demonstrate a clear diagnosis of PTSD or that, pursuant to 38 
C.F.R. § 4.125(a) (2000), the veteran has a currently 
diagnosed disability of PTSD.

5.  There is no competent medical evidence that the veteran's 
current psychiatric findings and diagnoses were incurred 
during his military service, or are related to his military 
service or any findings in his service medical records.


CONCLUSIONS OF LAW

1.  Service connection for a heart condition as due to an 
undiagnosed illness is not warranted.  38 U.S.C.A. § 1117 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.317 (2000). 

2.  Service connection for a sleep disturbance and insomnia 
as due to an undiagnosed illness is not warranted.  
38 U.S.C.A. § 1117 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. § 3.317 (2000). 

3.  The veteran does not have a psychiatric disability, 
including anxiety, depression, or PTSD, which was incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1154(b) (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.303, 3.304(f), 4.125(a) (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains, in substance, that he has an 
undiagnosed heart condition, a sleep disturbance, and 
anxiety, depression, and PTSD, due to his active service.  He 
specifically contends that he has an undiagnosed disability 
manifested by sleep disturbance and heart condition due to an 
undiagnosed illness due to having served in the Southwest 
Asia Theater of Operations during the Persian Gulf War.  He 
contends that he has anxiety, depression, and PTSD as the 
result of exposure to stressful events in service.  

The Board is satisfied that all relevant facts pertaining to 
these claims have been properly and sufficiently developed.  
In this regard, the Board recognizes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Despite the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand in this case with 
regard to these issues is not required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-99 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  The veteran has been provided a statement of the case 
and other correspondence informing him of the medical 
evidence necessary for a grant of service connection for the 
claimed disabilities.  Several VA examinations have been 
conducted, service medical records have been obtained, and VA 
and non-VA post-service medical records have been obtained.  
The veteran has not identified any additional sources of 
post-service medical treatment pertaining to these issues.  

I.  Factual Background

The veteran's service medical records are negative for 
complaints, findings, symptoms, or diagnoses of any 
psychiatric disability, sleep disturbance, or heart 
disability.  In a Report of Medical History in April 1991, 
the veteran checked the blocks which indicated that he did 
not have, and had not had, shortness of breath, pain or 
pressure in the chest, palpitation or pounding heart, heart 
trouble, high or low blood pressure, frequent trouble 
sleeping, depression or excessive worry, loss of memory or 
amnesia, or nervous trouble of any sort.  The April 1991 
service separation examination specifically found that that 
the veteran's heart and vascular system were normal, and that 
the veteran was psychiatrically normal.  

VA outpatient treatment records dated in 1999 indicate that 
the veteran variously complained of joint pains, insomnia, 
and headaches.  Assessments included generalized myalgia 
(arthralgias: chronic), depression, and anxiety.  

The claims file contains outpatient treatment reports and 
hospital examinations conducted by Ben Keeley, M.D., in 
December 1997, October 1998, February 1999, and March 1999.  
The veteran variously complained of multiple aches, rashes, 
fatigue, joint pains, and what were described as somatic 
complaints.  In December 1997, the veteran was assessed with 
fairly severe bronchitis.  In October 1998, the pertinent 
impression was anxiety disorder with depression symptoms and 
insomnia.  In February 1999, the pertinent impression was 
multi-somatic complaints and joint aches with no obvious 
etiology, consider fibromyalgia and somatization disorder.  A 
March 1999 report provides that, other than thrombocytopenia 
and some changes due to a change in medication, examiners had 
experienced difficulty finding anything objective on physical 
examination or diagnostic studies to explain the veteran's 
symptoms.  Radiographic examination at that time was negative 
for active or acute cardiac or pulmonary disease.  The 
pertinent impression was multiple somatic complaints for 
which the examiner did not have a diagnosis to pull it all 
together to explain all of the veteran's symptoms.  The 
veteran was noted to probably have a bronchitis and might 
have a viral illness.  

According to the report of an April 1999 VA general medical 
examination, the veteran's heart rhythms S1 and S2 were 
regular, with no murmurs or gallops.  Peripheral pulses were 
full and there was no edema.  The non-VA records were noted 
to reflect a normal electrocardiogram as of October 1998.  
The pertinent diagnosis was that heart disease was not found 
based on the records, claims file, history, and physical 
examination.  

The April 1999 VA general medical examination also provided a 
pertinent diagnosis of sleep disturbance and psychiatric 
condition, and referred to the report of a specialty 
examination.  According to the report of an April 1999 VA 
PTSD examination, the veteran complained of various stressful 
incidents that occurred during the Persian Gulf War.  He said 
that he was not able to sleep well and felt tired during the 
day.  He noted current and recent nervousness, desire for 
isolation, lack of interest in past hobbies, irritability, 
and nightmares about the war.  The examiner noted that there 
was no thought disorder, hallucinations or delusional ideas, 
or ritualistic behaviors.  He was noted to have no suicidal 
ideations but he said that he felt bad when he thought about 
what his family had to go through due to his mental and 
physical problems.  The veteran was noted to have mild 
continuing symptoms of daytime anxiety.  The final Axis I 
diagnosis was generalized anxiety disorder; major depression, 
recurrent, rule out bipolar component; and that he did not 
have any full spectrum of symptoms of PTSD.  The Axis III 
diagnosis was headaches, bone and joint pain, esophageal 
reflux, and frequent respiratory infections.  

In correspondence dated in April 1999, the veteran asserted 
that he had undergone various stressors while in the Persian 
Gulf.  He said that he had seen missiles fired, the 
destruction of enemy equipment, and bodies that were burned 
and severely injured.  He said that he was issued an M16 A1 
instead of an M16 A2, and was in combat for several days 
before being provided ammunition.  

The report of an April 1999 non-VA psychiatric examination 
relates that the veteran said that he was withdrawn and 
irritable, could not sleep, and had nightmares and anxiety.  
The Axis I diagnosis was major depression with anxiety and 
probable somatization disorder.  

In letters dated in April and May 1999, the veteran's wife 
and his mother testified that they had witnessed that the 
veteran had undergone various physical and mental changes 
while in the Persian Gulf.  They listed extensive observed 
symptoms pertaining to all of the claimed disabilities, and 
also said that the veteran believed that he had been exposed 
to toxins and experimental drugs.  

A June 1999 Social Security Administration disability 
determination provides that the veteran was disabled as of 
February 1999.  The primary diagnosis was identified as 
affective (mood) disorders.  No secondary diagnosis was 
provided.  

II.  Laws and Regulations

A. Direct Service Connection

Turning to the relevant laws, a claimant with active service 
may be granted service connection for disease or disability 
when the evidence reflects that the disease or disability was 
either incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d).  

Where a veteran who served for 90 days or more during a 
period of war develops    a psychosis to a degree of 10 
percent or more within one year from separation from such 
service, such disease may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 1991); 38 C.F.R. 3.307, 
3.309 (1991).

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2000).  Prior to the effective date of this 
regulation on June 18, 1999, the old requirements for service 
connection for PTSD were: medical evidence establishing a 
clear diagnosis of the condition; credible supporting 
evidence that the claimed stressor actually occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998).  

Generally, when a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Board 
concludes that the probative medical evidence has not 
established service connection for PTSD under either the new 
or old regulation pertaining to service connection for PTSD.  
In rendering this conclusion, the Board notes that, as 
pertains to this veteran, the substance of the previous 38 
C.F.R. § 3.304(f) has not been significantly altered.  Under 
the new regulation, as pertains to this veteran, the three 
requirements remain essentially unchanged.  While a "clear" 
diagnosis of PTSD is no longer required, it still requires 
medical evidence of a current diagnosis of PTSD, a medical 
link between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2000).  
Therefore, the Board further finds that the veteran was not 
prejudiced by not being notified of the change in the 
regulation.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

B.  Undiagnosed Illness Claims

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2001.  38 C.F.R. § 3.317(a)(1)(i) (2000).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities (rating schedule) for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this section shall be considered service 
connected for the purposes of all laws in the United States.  
38 C.F.R. § 3.317(a)(2-5) (2000).  

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2000).

However, compensation shall not be paid under this section: 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. 
§ 3.317(c).

III.  Legal Analysis

A. Heart Condition as due to Undiagnosed Illness

After a review of the evidence, the Board finds that there is 
no objective medical evidence or evidence of independently 
verifiable non-medical indicators that the veteran's claimed 
chronic heart disability was either manifest in service in 
the Southwest Asia theater of operations during the Persian 
Gulf War or has manifest to a degree of 10 percent or more 
after service separation.  A March 1999 private radiographic 
examination was negative for active or acute cardiac disease.  
An April 1999 VA examination found that the veteran had no 
heart disability or heart symptoms.  

The veteran's own assertions as to a heart disability do not 
constitute signs for purposes of 38 C.F.R. § 3.317 because 
they have not been independently verified by medical 
evidence.  The lay statements from the veteran's mother and 
wife do not pertain to a heart disability.  Therefore, 
because there are no objective indications of a heart 
condition, as required by section 3.317(a)(1), the veteran 
does not meet the requirements of 38 C.F.R. § 3.317 and is 
not entitled to service connection for a heart disability due 
to an undiagnosed illness.  Moreover, the evidence does not 
demonstrate that the symptomatology the veteran reports has 
ever manifested in service or to a degree of 10 percent since 
service separation under any applicable diagnostic code for 
rating cardiovascular disabilities.  38 C.F.R. § 4.104 
(2000).

B. Sleep Disturbance as due to Undiagnosed Illness

The Board notes that 38 C.F.R. § 3.317(b)(9) specifically 
contemplates "sleep disturbance" as a symptom which may be 
a manifestation of an undiagnosed illness, and that in his 
claim for service connection the veteran contended that he 
was seeking service connection for chronic "sleep 
disturbance" as due to an undiagnosed illness.  However, the 
controlling regulation also provides that compensation is 
payable only for illnesses which "[b]y history, physical 
examination, and laboratory tests cannot be attributed to any 
know clinical diagnosis."  38 C.F.R. § 3.317(a)(ii).  

In this veteran's case, his reported symptoms of insomnia and 
sleep disturbance have been related by medical evidence to 
known clinical diagnoses of anxiety and depression, for which 
service connection has not been established.  For example, a 
March 1998 private medical record entry reflects complaints 
of not sleeping well at night, coupled with a diagnosis of 
anxiety.  An October 1998 private medical entry reflects that 
veteran's complaints which included difficulty trying to 
sleep, and an impression of anxiety and depression.  A 
summary of discharge diagnosis by Dr. Keely, dated in October 
1998, reflects a diagnosis of "[a]nxiety disorder with 
depressive symptoms and insomnia."  An April 1999 VA 
examination, which recorded the veteran's complaints of not 
being able to sleep well and feeling tired during the day, 
resulted in the diagnoses of generalized anxiety disorder and 
major depression (recurrent, rule out bipolar component).  As 
insomnia and sleep disturbances have been related to known 
clinical diagnoses of generalized anxiety disorder and 
depression, service connection for such symptomatology as due 
to undiagnosed illnesses is not warranted.  38 C.F.R. 
§ 3.317(a)(ii). 


C. Direct Service Connection for Anxiety, Depression, and 
PTSD

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against entitlement 
to service connection for anxiety, depression, and PTSD.  
With regard to PTSD, the Board observes that, in order to 
establish service connection for PTSD, the weight of the 
medical evidence of record must demonstrate that the veteran 
currently has a diagnosis of PTSD.  There are several medical 
records which contain diagnoses of disorders other than PTSD, 
including anxiety and depression, but none which contain a 
specific diagnosis of PTSD.  The medical evidence, which 
includes VA and private examination and treatment reports, is 
negative for a diagnosis of PTSD, regardless of the veteran's 
claimed stressors.  The April 1999 VA examination 
specifically found that the veteran did not have 
symptomatology sufficient to establish a diagnosis of PTSD.  

The Board finds that the medical evidence of record does not 
demonstrate a clear diagnosis of PTSD or that, pursuant to 38 
C.F.R. § 4.125(a), the veteran currently has a diagnosed 
disability of PTSD.  Thus, the preponderance of the evidence 
demonstrates that the veteran does not have a currently 
diagnosed disability of PTSD.  Therefore, the Board must find 
that PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 1154(b) (West 1991); 38 C.F.R. 
§§ 3.303, 3.304(f).  In light of the conclusion that the 
veteran does not have PTSD, no further discussion of the 
veteran's claimed stressors is required.  

The evidence does show that the veteran has a current 
psychiatric disability, defined variously as depression 
(major depression) and anxiety (generalized anxiety disorder, 
including with insomnia), and probable somatization disorder.  
However, the veteran's service medical records are negative 
for psychiatric complaints, findings, symptoms, or diagnoses.  

Further, there is no medical evidence or medical opinion 
showing a nexus or link between the veteran's current 
psychiatric diagnoses and his service, such as a medical 
opinion linking them.  Ideally, such an opinion would be 
based on a review of the record.  In this regard, the Board 
recognizes the assertions by the veteran, his wife, and his 
mother that he now has a psychiatric disability due to his 
active service.  However, as laypersons, they are not 
competent to provide an opinion requiring medical knowledge, 
such as an opinion of medical etiology or causation.  A lay 
person is competent to describe symptoms, but is not 
competent to offer evidence which requires medical knowledge, 
such as diagnosis or a determination of etiology.  See Brewer 
v. West, 11 Vet. App. 228, 234 (1998); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  Therefore, their testimony is not 
material to the issue of whether the veteran's currently 
diagnosed psychiatric disability is related to his active 
service. 

Although the medical record does not contain medical opinions 
as to the relationship between the veteran's currently 
diagnosed psychiatric diagnoses (including insomnia related 
to anxiety and depression) to his service, the Board finds 
that a remand for such opinions is not necessary.  The 
veteran's service medical records are negative for any 
complaints, findings, symptoms, or diagnoses pertinent to 
insomnia or a psychiatric disability.  An additional VA 
examination or opinions would not change this fact.  Further, 
without any relevant complaints, findings, symptoms, or 
diagnoses noted in the veteran's service medical records, any 
current nexus opinions would be speculative or based on the 
veteran's own history.  As such, any such nexus opinions 
would lack probative value.  See Reonal v. Brown, 5 Vet. App. 
458, 460-461 (1993); Elkins v. Brown, 5 Vet. App. 474 (1993).  
As there exists no reasonable possibility that additional VA 
assistance would aid in substantiating the veteran's claim, 
no additional development is required.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000). 


ORDER

Service connection for a heart condition, as due to an 
undiagnosed illness, is denied.

Service connection for a sleep disturbance, as due to an 
undiagnosed illness, is denied.

Service connection for a psychiatric disorder, including 
anxiety, depression, and PTSD, is denied.  


REMAND

The veteran contends that he currently has 
bronchitis/emphysema, a gastrointestinal condition, 
headaches, joint and muscle pain, chronic fatigue, and a skin 
condition, which are etiologically related to having served 
in the Southwest Asia Theater of Operations during the 
Persian Gulf War.  It appears from his claim for service 
connection that he is contending that any or all of these 
symptoms may be due to an undiagnosed illness, although the 
way the issues were developed by the RO, and the 
representative's brief on appeal, appear to indicate that the 
veteran is contending that a gastrointestinal condition, 
headaches, joint and muscle pain, and chronic fatigue are due 
to an undiagnosed illness, while bronchitis/emphysema and a 
skin condition are claimed to be disabilities directly 
related to service. 

The veteran's service medical records indicate that he 
injured his head in March 1989.  In October 1998, the veteran 
was noted to have gastrointestinal symptoms that were 
diagnosed as diarrhea and viral gastroenteritis.  An undated 
treatment report shows that the veteran had a cyst removed 
from below the right ear.  The report of a January 1990 
separation medical examination notes removal of a cyst, 
probably EIC, from below the veteran's right ear.  The 
veteran's January 1990 report of medical history includes a 
physician's summary that the veteran experienced an episode 
of bronchitis in March 1987 without recurrence. 

Turning to current medical evidence, a private psychiatric 
examination conducted in April 1999 indicates that the 
veteran was not apparently functional at that time, and that 
he had been unable to work at his prior two jobs.  During an 
April 1999 VA general medical examination, the veteran said 
that he was unable to work due to pain and fatigue.  During 
an April 1999 VA psychiatric examination, veteran said that 
he was unable to function in his job due to fatigue and loss 
of concentration.  

In this regard, the Board observes that, during an April 1999 
VA general medical examination, the veteran reported numerous 
aches in his body, including the head and joints, that 
started around 1993 to 1994.  He said that the aching was 
worse in the right hip and right shoulder but was also in the 
left shoulder, right knee more than the left knee, and in the 
neck.  He said that he used a cane for pain in his hip.  He 
also said that he felt fatigued.  During various and private 
examinations, the veteran has complained of muscle and joint 
aches.  Diagnoses include to consider fibromyalgia, and 
generalized myalgias (arthralgias: chronic).  

However, no employment records have been obtained.  As such 
records might include signs or independent verification of 
non-medical indicators or signs of joint and muscle pain and 
chronic fatigue, the Board finds that they are necessary for 
the proper adjudication of this claim.  

The report of a VA neurological examination conducted in 
April 1999 provides that the veteran complained of headaches 
for the last four or five years that were not helped by Advil 
or Tylenol, but were aided by Xanax or hot tubs.  They were 
noted to occur in various locations on his head and were 
sometimes accompanied by black dots.  He said that they were 
not seasonal.  The report provided the findings of various 
diagnostic and clinical tests.  The final diagnosis was 
headaches and that the veteran might be having more than one 
different kind of headaches, but several of the symptoms were 
suggestive of muscle tension headaches, and that he might 
also be having migraine headaches on some occasions. 

Private medical records show that in December 1997 the 
veteran was hospitalized for fairly severe bronchitis.  
Private medical records dated in March 1999 provide a 
diagnosis of probable bronchitis.  The report of an April 
1999 VA examination provides a pertinent diagnosis of 
episodes of bronchitis in December 1997, and March 1999, mild 
obstructive lung disease by pulmonary function testing, and 
cigarette use.

The April 1999 VA general medical examination report 
indicates that on physical examination the veteran's abdomen 
was soft and thin, with active bowel sounds, mild direct 
tenderness in all quadrants and without masses or 
organomegaly present.  The report provides a pertinent 
diagnosis of gastrointestinal reflux disease.  According to 
the report of an April 1999 VA gastrointestinal examination, 
the veteran had an upper gastrointestinal endoscopy in 1994 
that showed esophagitis and gastritis.  The veteran currently 
had symptoms of sharp epigastric pain radiating into the 
chest, as well as heartburn and sometimes regurgitation of 
food.  It was noted that he experienced these symptoms once a 
day or every couple of days.  He said that it was 
unpredictable and did not think that it was related to his 
diet.  He reported a long history of alternating constipation 
and diarrhea.  A number of prescription medications for these 
complaints were listed.  Findings of recent lab work and 
physical examination were provided.  The final diagnoses were 
gastrointestinal reflux disease with esophagitis and 
gastritis found on endoscopy in 1994, currently treated with 
antacids, and irritable colon.  

According to the report of an April 1990 VA skin examination, 
the veteran said that he began to have acne breakouts about 
one or two years after his return from the Persian Gulf, and 
developed a pigmented area on his right flank about one year 
after his return from the Persian Gulf.  He also said that he 
had suffered from a rash on his face for the last two or 
three years.  Results of physical examination were provided.  
The diagnosis was mild acne, eczema on the face, pigmented 
area on the right flank, and mole on the left side of the 
chest.  

Medical opinions as to the relationship, if any, between the 
veteran's current complaints, findings, symptoms, or 
diagnoses pertaining to headaches, bronchitis/emphysema, 
gastrointestinal condition, and skin condition, and the 
clinical findings noted in his service medical records have 
not been obtained.  Such opinions would be useful to the 
adjudication of the appeal.  

As noted above, on November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Because of the change in 
the law brought about by the Veterans Claims Assistance Act 
of 2000, a remand regarding these issues is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2099 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).  In addition, because the RO has not 
yet considered whether any additional notification or 
development action regarding these issues is required under 
the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
For these reasons, a remand is required.  

Accordingly, these issues are REMANDED to the RO for the 
following:

1.  The veteran should be requested to 
provide the names, addresses, and dates 
of employment for all his employers since 
April 1991.  Thereafter, in light of the 
response received and after obtaining any 
necessary authorization, the RO should 
take appropriate action to obtain copies 
of any employment personnel records 
indicated, which have not been previously 
secured, to include records which reflect 
the reason for termination of employment, 
if appropriate.  

2.  The RO should forward the veteran's 
claims folder to appropriate specialists 
for additional medical opinions regarding 
the reported symptoms of bronchitis/ 
emphysema, a gastrointestinal condition, 
headaches, joint and muscle pain, chronic 
fatigue, and a skin condition.  

a) The examiner(s) should be requested to 
clearly report any diagnoses which are 
supported by clinical and special test 
findings and, for each such disability 
capable of medical diagnosis, the 
examiner should offer an opinion as to 
when such disability was first 
manifested, including an opinion as to 
whether it is as least as likely as not 
that such medically diagnosed 
disabilities were first manifested during 
service.

b) The examiner(s) should also be 
requested to clearly report whether there 
are any objective indications (signs) of 
chronic disability manifested by 
bronchitis/emphysema, a gastrointestinal 
condition, headaches, joint and muscle 
pain, chronic fatigue, or skin condition 
which cannot by history, physical 
examination, or laboratory tests be 
attributable to any known clinical 
diagnosis.  The examiner should offer an 
opinion as to the etiology of such 
disability or signs of disability.

3.  The RO should review the claims file 
and take any additional appropriate action 
to ensure compliance with the assistance 
to the claimant provisions of the recently 
enacted Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000). 

4.  Thereafter, in light of the evidence 
obtained pursuant to the requested 
development, the RO should readjudicate 
the veteran's claims for service 
connection for bronchitis/emphysema, 
chronic fatigue, a gastrointestinal 
condition, headaches, joint and muscle 
pain, and a skin condition as due to an 
undiagnosed illness.  The RO should also 
address whether the veteran's employment 
records contain any signs or symptoms of 
the disorders for which service connection 
is sought as due to undiagnosed illness.  
The RO should also readjudicate the issues 
of entitlement to service connection for 
bronchitis/ emphysema and a skin condition 
on the basis of direct incurrence in 
service.  

5.  If any benefit sought on appeal 
remains denied, where a timely notice of 
disagreement is of record, the veteran and 
the veteran's representative, if any, 
should be provided with a supplemental 
statement of the case.  The supplemental 
statement of the case should contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered.  The veteran 
and his representative should be afforded 
a reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of the REMAND is to comply with the duty to 
assist the veteran by obtaining additional development, and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence he desires 
to have considered in connection with his current appeal.  
The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals


 


